          Case 1:18-cv-00462-KD-N Document 1 Filed 10/29/18 Page 1 of 7




                 IN T}IE UNITED STATES DISTRICT COURT FOR THE
                         SOUTI{ERI{ DISTRICT OF ALABAMA

                              PRISONER COMPLAINT
                     lFoR INMATE ACTTONI UNDER 42 U.S.C. $ 19S3

Johnnv Lee Crooker
]rlame under which yox wero convicted

 Reg.   No. 16718-003
Your prison number
                                              CIVfl- ACTION NO                             .M
VS.                                           (To be supplied by        of Court)
 1) Citv of Mobile             & 2) Westrs Towi-ng
    Police Department
Name of Defendant(s)


      U.S.P.     ATLANTA.,   P.0. Box 150160      ATLANTA, GA. 30315
Place of Confinement aud Address
                                                                                                           '1
                                                                                                           r'
                                                                                                           mt:t
                               INSTRUCTIONS - READ CAREFULLY                                               l:l
                                                                                                           f-I
                                                                                                           "--l
A.                                                                                                         frJ
    Complaint Form. You must file your original complaint and a copy for each named Defendant              tJ:l
Your complaint must be clear{y handwritten or typewritten. Do Rot uss the back of a page, Your
                                                                                                           tl:l
complaint must be signed by you; no notary is required. Any false statement ofmaterial fact may             :1
serve as the basis for prosecution for perjqry.                                                            tl.'..1

                                                                                                           t::;
B.  Proper Court. Your complaint can only be brought in this Corut if a defendant is located in the         €.
                                                                                                            Ldt
                                                                                                            tsi
Southern District of Alabama and rhe rest of the defendants are located in Alabama or if your clairn        4-:t
                                                                                                            :tr'
                                                                                                            rtlf.r
arose in this district. Ttre Southern District of Alabama is comprisecl of the following coulties:
Baldwin, clarke, choctaw, conecuh, Dallas, Escambia, Flale, Marengo, Mobile, Monroe, Peny,
Washington, and Wilcox-

C. Separate Case. It is necessary to file a separate complaint form for each claim unless the claims
are related to the same incident or issue.

D. Defendants. The persons who      are listed as defendants in section III of the cornplaint are deemed
by the Cou$ to be the'only defendants to this action. A defendant's present address must be
provided. The Cou$ is unable to serve process without the present address being firnished. The first
defendant Iisted in section III should be the defsndant that you list in the style of your case on your
complaint form and motion to proceed without prepaymeut of fees and costs, if applicable" and any
other pleading filed with the Courr.


  Rev. 8/1/l 5
             Case 1:18-cv-00462-KD-N Document 1 Filed 10/29/18 Page 2 of 7




A. Have you filedany other lawsuits ia state or federal corrt dealing with the $ame or similar facts
involved in this action:
         Yes( )               No(x)
B.   Have you filed other lawsuits ia state or federal cotut releting             0o   your imprisonnrentr
         Yes( )               No(x)
C. If your answer to questions A or ts above is yes, describe  eaeh lawzuit in the space below. (If
there is more than one lawsuit, describe the additional lawsuits ou anotber piece of paper, using this
same outline.)

         l. Parties to this previous lawsuit:
                                     N/A
        Plaiutiffs:



        Defendauts:                 N/A



        2.   Court   (if   federat court, Earn€ the district;   if   state court, uame the couuty):
                                                                                                            N/A


        3- DocketNurubff:               N/A

        4.   Were you grauted the oppornrnity to proceedwithout pr)'meut of                    flling   fees?
        Yes(     ) No( )
        5.   Name ofjudge to whom the case was assigned:                    N/A

        6. tf your case is uo longer pending asd bas been dismissed        &e reason given by the
                                                                                       state
        Court as to why your cese was dismissed, i.e., frivolous, malicious, failed to sEte a claim,
        defeudants were immune, etc.

                           N/A




        7- Approximate dateof filing          lawsui* ule
        L    Approxirnate date ofruling by court:               N/A



                                                            3
                   Case 1:18-cv-00462-KD-N Document 1 Filed 10/29/18 Page 3 of 7




    u. YouR PRESENICOMPLATNT.                                              In custody of l"lobile Police Dept.
    A.   Place or instia$ion where action complained      of                (In rear seat of Police Cruiser )

r   B.   Date it occurrpd:       January 17,     20L7



    C. Is there a prisoref grievauce procednre ia this iastitution? Ntine ?pplicable             to this complaint.
    D, Did you pr€setrt       the hcts relating to your co@plaht in the stato prisoner grievaitce procedue?
               Yes(     )       No(x)
    E. If your      anriwer is YES:

               I.   What steps did you take?

               2. Whatwas     the result?

    F. If youraosrrer       is NO, explain why not:   Not applicable to this complaint.

    G. Your claim {hie,fly explaiu your clsim; what, whEn, where, who; do not cite cases; you flay,
    without leave of Corxg add up to five (5) additional page$ if uecessary):

    On     the day in quest ion I was involved in a traffic                     stoo        d crrhsenrranflw   ar-

    rested. I was placed in the rear of the police vehiqle agaitine transport
    when       a tow truck (Westrs Towing) arrived for the removal of                         my Truqk 4ed 16t

    u rili     tv trailer.      The driver of said t             t rrrck att emDte drod r ave       mv vehicle

    onto his roll-back wrecker without disensasing the trailer                               attached thereto.

    Drre      to    this nes'l isence and inattention            the   truck   b eceme     dis lodoad from the

    ramp of his tow vehicle by the extreme weisht of the trailer                               attached. and as
    the dri-ver had neglected to attach                 any     cables to the truck prior to hi-s action ,

    the truck and trailer              were orooelled b ae-kwerd at hish veldcitv                 and col-lided

    wi   th    t he Poli ce    vehic 1e in which I was          a h oun dne   S senge-   t. DemAge,to both the

    Police'.Vehic1e and            trailer resulted              Me dic   s were called to the scene before

    I    was    transferred to another vehicle. I uries were not DroDerlv diaenosed.
                                                            4
               Case 1:18-cv-00462-KD-N Document 1 Filed 10/29/18 Page 4 of 7




III. PARTIES.
A. Plaintiff         (Your uame/AIS):          Johnny Lee Crooker

           Yourpresentaddress: U.S.P. ATLANTA,                  P.o. Box      150160 AI-LANTA, G4. 30315

B.    Defeudantf,s):
                                          Unknown                       Police,
1. Defendant (fuil mure)                  Person    is employed   as
                                                                       --qf;iicer-   at   Mobile Police Dept.

           His/her present address is 2460 Government-                 Blvd - Mnhi'l o     AT.   - a66n(

           (a) Claim against thie defendant Negligence resultins in iniurv.



           {b} Supporting facts (Include date/losatiotr of incident):
           She1l Truck-Stop on the corner of Range line and Ben l{ami.lton Rd.
     Incident occurreid on the 17th dav of J Brluaf,yr 20L7

2.    Defeodaut (full uame)          ::   Unknown Person           is employedas           Tow    truck operator
at     trrlest I s   Towing-Lockout
                                               6874 Dolphin Island Parkway
           Hi$her pmsert address is Mobile             AL. 36605 PhonellZlT-443-5383

           (a) Claim agai$1 this defeudant:           Negligence resulting in iniury.


           (b) Supporting facts (Include dat#locatioa of iucident):

            Shell Truck-Stop on the corner of Ranse line and Ben Hamilton                                  Rd.
     Incid ent oc cur red on the l7 th da vofJ anuaryr 20L7

3.   Defeudant       (ftll   name)                                      is employed as

et

           HiMher present address is



                                                            5
            Case 1:18-cv-00462-KD-N Document 1 Filed 10/29/18 Page 5 of 7




       (a) Clain againstthis defendart:


       (b) Supporting faots (Inolude date/locatiou of incident):




C. Additional Defeudants; (If     there are additional defendants, you tuny list them otr s€partlte pageg
usiug the same outline above).


ty. A. You must answerthe fotlowing        questioas;

       1. State the couviction(s) for which you are presently incarcerated: 18:842I.F/Felon           in
 Possession of Explosives

       2. Whenwereyou convicted? August, 17, 20L7

       3. Whatisthetermofyogrsontence? 9J months                Yith 3vr. Probation
       4.   When did you start serning this sentence?       Januarv 17.   2017

       5. Do you have auy other convictions which form the basis of a future       setrtence?
              Yes (x)       No ( )

       If so, complets the following:

       (a) Date ofconviction: NIay 30,20L2

       (b) Term of sentence:      5 years

       6. What is your expected     end of sentence (E.O.S.) date?      2019

       B. If this present   lavrsuit concerns your criminal oonviction or senteuce,
       state whethet your couvictiou has beea:

                        Conviction              Sentence
       Reversed        yes( ) no( )            yes{ ) no( )
       Expuuged        yes( ) no( )            yes( ) uo( )
       trnvrlidated     yes( ) no( )           yes( ) ao( )


                                                        6
           Case 1:18-cv-00462-KD-N Document 1 Filed 10/29/18 Page 6 of 7




         $/rit ofhabeas yes( ) uo(   )          yes( ) no(   )
          corpus grauted

     C. If you answered  yes to any of the questious, state the Court or entity that relieved you from    you
         conviction or seutefice and the date:




V.   Srate bri€4v exactly wbat you want the Court to do for you        if you win (make uo legal argunetrt,
cite so cases or statutes):

     To award monetarv damases for pain.                  rrfferins. distress (Iniurv).
     court costs. etc

VL AFFIRUIATfON. By my siguatr:re            below, I swear or     afiHrm uader penalty of porjury that the
facts set out   inthis complaint are true and correoL



(0-Lq-20((
Date                                                             of Plaintiff Uader Penalty of Pdury)


                                                 U.S.P.      ATLANTA
                                                 Current Mailing Address

                                                 P.O. Box 150160 Atlanta, GA,                 30315


                                                                       3{-5Lq}
                                                                 Nuurber


PLArI{TTFE.SHALL Mi\4EprATELy ADVTSE THE COURT lbl WRITINGOF A}rv CHAI{SEIN
Hrs ADDRESS- 8.c.. RELEASED" TRANSFERRED. MO\ED.ETC. FATLURE TO NOTIFY,THE
COURT OF A NE.W ADPREqSILTILL REST.JLT IN THE DISMSSAL OF THIS ACTION.FOB
FATLURE TO PROSECUTE.AND TO OBEY THE COLJRTS ORD.ER.




                                                      7
                                  Case 1:18-cv-00462-KD-N Document 1 Filed 10/29/18 Page 7 of 7

Johnny Lee Crooker [16718-003]
U.S.P. ATLANTA
P.O. Box 150160
ATLAI{TA,   €A.   30315
                                                                ililil11ililil|t liltl il1ilil! ffilrl             ,N              ,USA       US A

                                                            ?[[]      Lb6n Dn[5 IP1h 3et5                                                 I


                                                                                                                                                         9J



                                                                                                                                                         B
                                      E
                                      Ht#t#"#.,
                                                  //lt////il///l//#
                                                                        fihiff:'ffi
                                                                        8,frI6f,?''
                                                                                      E PAID                             FOBEVEB




                                         1028
                                                        36602             $o.oo
                                                                        HZ304E105052-22
                                                                                                         )<D                       USA
                                                                                                                                                     I
                                                                                                                                                         ffi
                                                                                                         .-1       U5A
                                                                                                                                                         '>{
                                                                      Attn. Charles R. Diard, Clerk of     Gourt
                                                                            UNITED STATES DISTRICT COURT FOR
                                                                            THE SOUTHERN DISTRICT COURT OF ALABA}'IA
                                                                       c/o U"S. Courthouse 113 St. Joseph Street
                                                                           Mobjle, AL" 36602-3621




    LEGAL   I,TAIL. PRIVIIJGEX)
